PER CURIAM.
Timothy Daniel Head appeals the district court’s orders (1) dismissing Head’s claim that he was denied his Fourteenth Amendment property rights and (2) denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Head v. Rutherford County Sheriffs Dep’t, No. CA-04-45-1 (W.D.N.C. Apr. 20, 2004, and May 11, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED